FILE COPY




                               Fourth Court of Appeals
                                    San Antonio, Texas
                                         August 26, 2020

                                       No. 04-20-00367-CV

                          IN THE INTEREST OF G.E.T., A CHILD

                   From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-PA-00671
                           Honorable Laura Salinas, Judge Presiding


                                          ORDER
         On August 11, 2020, the court reporter filed a notification of late record stating
the reporter’s record was not filed because appellant had failed to pay or make
arrangements to pay the reporter’s fee for preparing the record and appellant was not
entitled to appeal without paying the fee. On August 25, 2020, appellant notified the
court that the court reporter’s fee had been paid, and the court reporter filed the record on
August 25, 2020. Because the appellate record is now complete, we ORDER appellant to
file his brief by September 14, 2020. See TEX. R. APP. P. 38.6(a)(2).



                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of August, 2020.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court